United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 26, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40476
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KEITH RAY TEAGLE,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 3:05-CR-5-ALL
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Keith Ray Teagle appeals the 120-month sentence he received

after pleading guilty to possessing a firearm in interstate

commerce after having been convicted of a felony.     Teagle argues,

for the first time on appeal, that the district court erred by

failing to adequately articulate its reasons for imposing a non-

Guidelines sentence.   He also contends that his sentence was

unreasonable under 18 U.S.C. § 3553(a).     Teagle fails to

demonstrate any error, plain or otherwise, with regard to the

reasonableness of the non-Guidelines sentence imposed by the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40476
                                 -2-

district court.    See United States v. Jones, 444 F.3d 430, 434-36

(5th Cir. 2006); United States v. Smith, 440 F.3d 704, 707-10

(5th Cir. 2006).

     Teagle argues, for the first time on appeal, that the

district court lacked subject matter jurisdiction under

§ 922(g)(1) because there was no evidence that his possession of

the firearms was in or affected interstate commerce.   He concedes

that his argument is foreclosed by this court’s decision in

United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001),

cert. denied 122 S. Ct. 1113 (2002), but raises it for possible

review by the United States Supreme Court.

     Also, for the first time on appeal, Teagle argues that the

district court erred by applying the Sentencing Guidelines as

advisory.   He concedes that his argument is foreclosed by United

States v. Austin, 432 F.3d 598 (5th Cir. 2005), but raises it to

preserve it for possible review with the United States Supreme

Court.

     AFFIRMED.